QUAYLE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
Claim 16 is objected to because of the following informalities: 
Claim 16, line 1 “claim 15” is canceled and should be changed to –claim 10--.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
	
	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the prior art of record does not teach “transitioning from the fifth machine state to the fourth machine state in response to a slope of the inductor current over a first slope check delay period being less than a first slope threshold.”

Regarding claims 2-8: claims 2-8 are allowable due to their dependence on allowed claim 1.

Regarding claim 9: the prior art of record does not teach “a fifth machine state wherein the controller is configured to operate the four switches to couple the input voltage to the output voltage terminal via the inductor; wherein the controller is configured to transition from the fifth machine state to the fourth machine state in response to the first state of the current slope variable is in the first state.”

Regarding claims 14 and 16: claims 10-14 are allowable due to their dependence on allowed claim 9.

Regarding claim 17: the prior art of record does not teach “the control circuit is configured to transition from the fifth machine state to the fourth machine state in response to the slope of the inductor current over a first slope check delay period being less than a first slope threshold.”

Regarding claim 21: claim 21 is allowable due to its dependence on allowed claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        



	/THIENVU V TRAN/                                   Supervisory Patent Examiner, Art Unit 2839